Exhibit 10.2

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 4 TO WORK STATEMENT NB-1

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into the
certain Clinical Trial Services Agreement (“Agreement”) and that certain Work
Statement NB-1 under the Agreement as of March 29, 2011 (“Effective Date”), and
entered into an Amendment No. 1, Amendment No. 2, and Amendment No. 3 to Work
Statement NB-1 as of December 9, 2011, June 18, 2012 and November 6, 2013
respectively, (as amended, “Work Statement NB-1”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 4 to Work Statement NB-1 (“Amendment No. 4”)
effective as of March 28, 2014 (“Amendment Date”). Capitalized terms used in
this Amendment No. 4 and not defined herein are used with the meanings ascribed
to them in the Agreement and Work Statement NB-1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 3, the parties agree as follows:

 

1. Addition of Performance Incentive Bonus Program (a) In order to facilitate
the timely completion of activities related to the Phase III clinical study of
the subcutaneous injection form of abaloparatide (formerly, BA058) under Work
Statement NB-1, Radius wishes to provide for an additional incentive payment of
up to $5 million to NB.

 

(b) A new section at the bottom Attachment B to Work Statement NB-1 (Budgets,
Fees, Pass-through Costs, and Payment Schedule*) is hereby amended to read in
full as follows:

 

After the Amendment Date, NB shall receive an additional fee of $500,000 for
every 50 subjects that complete End-of-Study visits and all procedures that are
required to be performed according to the Schedule of Visits and Procedures as
set out in Appendix 14.1 of the Protocol for the BA058-05-003 study (“Study
Completers”), subject to a maximum payment amount of $5 million (the
“Performance Incentive Bonus Program”).

 

(d) The “Payment Schedule” set forth in Attachment B to Work Statement NB-1
(Attachment 2 to the Agreement) is amended to add a new Paragraph (13) and
Paragraph (14) immediately following Paragraph (12) of the Payment Schedule,
which shall read in full as follows:

 

“(13)  In the event that an underwritten initial public offering of shares of
Radius’ common stock (an “IPO”) is consummated prior to May 31, 2014, the
purchase price for the Performance Incentive Bonus Program shall be paid solely
in cash. Payments will be made by Radius upon submission of an invoice by NB for
each group of 50 Study Completers until 450 subjects have completed and been
invoiced under the Performance Incentive Bonus Program. The final payment of
$500,000 for the last 50 Study Completers under the Performance Incentive Bonus
Program will be due up the completion of the last study subject for
BA058-05-003.

 

Should an IPO not be consummated by Radius prior to May 31, 2014, any payments
due under the Performance Incentive Bonus Program shall be instead be paid in
the form of Bonus Shares as part of the Bonus Equity Payment Amount in lieu of
cash under the same model as for Work Statement NB-1, NB-2 and NB-3 under an
amended Stock Issuance Agreement modeled on the Amended and Restated Stock
Issuance Agreement entered into by the parties as of May 16, 2011.”

 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 4, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-1 are hereby ratified and confirmed and shall remain in full force
and effect.  The term “Work Statement NB-1”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-1 as amended by this
Amendment No. 4.

 

3.  General.  This Amendment No. 4 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument

 

[remainder of this page intentionally left blank - signature page follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No. 4 to be executed
by their respective duly authorized officers, and have duly delivered and
executed this Amendment No. 4 under seal as of the Amendment Date.

 

 

RADIUS HEALTH, INC.

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

/s/ Robert E. Ward

 

/s/ Thomas Nielson

By:

Robert E. Ward

By:

Thomas Nielson

Title:

President and CEO

Title:

CFO

 

 

Notice Address

Notice Address

Radius Health, Inc.

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

Herlev Hovedgade 207

Cambridge, MA 02139

2730 Herlev

USA

Denmark

Attn: President

Attn: Clinical Trial Leader & Medical Advisor / Clinical Studies

Phone: 01.617.444.1834

Phone: 45.4452.5251

Fax: 01.617.551.4701

Fax: 45.4452.525

 

--------------------------------------------------------------------------------